Peb Cubiam,
The subject of this action of partition is a farm of one hundred and forty acres owned in fee by William Anderson,— grandfather of the beneficial plaintiffs,—who died in 1850, seized thereof and testate, leaving to survive him a widow, since deceased, and eight children. Four of said children, James, Robert, John and Mary, died intestate in the order named, and all without issue, except John who left to survive him six children,—the beneficial plaintiffs. Afterwards, other ■two of said children,—George and Joseph,—died testate, in the order named. The only survivors of said eight children are Samuel and Rebecca, defendants, who claimed the land in *341fee under the joint will of George and Joseph. The plaintiffs, through their deceased father, etc., claimed the one undivided third of the land in fee; and judgment therefor was entered in their favor.
Without reciting the devising clauses of William Anderson’s will, we are of opinion that, upon a proper construction thereof, in connection with the facts above stated, the court was clearly right in reaching the conclusion embodied in its judgment, and that the latter should not be disturbed. We are also of opinion that the interest given to testator’s sons, James, George and Joseph, was merely a life estate in the land, to them and the survivors and survivor of them, and hence the defendants, Samuel and Rebecca, took nothing under the joint will of their brothers George and Joseph.
It is unnecessary to elaborate either of these conclusions-They are in full accord with the intention of the testator as expressed in his will.
Judgment affirmed.